Citation Nr: 1221743	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  05-19 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable disability rating for bilateral hearing loss. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected bilateral hearing loss disability, bilateral knee disability, and low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel




INTRODUCTION

The Veteran served on active duty from June 1960 to April 1964, February 1965 to February 1967 and from December 1975 to May 1983. 

This case came before the Board of Veterans' Appeals (Board) on appeal of September and November 2004 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

When this case was before the Board in March 2011, it was decided in part and remanded in part.  In the remand, the Board noted that the Veteran's representative had raised the issue of entitlement to TDIU, but it was not clear whether the TDIU claim was based on the service-connected disabilities currently on appeal (bilateral hearing loss disability, bilateral knee disability and low back disability) or on all of the Veteran's service-connected disabilities.  According to VA General Counsel, the question of TDIU entitlement may be considered as a component of an appealed increased rating claim if the TDIU claim is based solely upon the disability or disabilities which are the subject(s) of the increased rating claim(s).  If the veteran asserts entitlement to a TDIU based in whole or in part on other service-connected disabilities which are not the subject of the appealed RO decision, the Board lacks jurisdiction over the TDIU claim except where appellate jurisdiction is assumed in order to grant a benefit, pursuant to 38 C.F.R. 19.13(a).  See VAOGCPREC 6-96.  VA General Counsel opinions are binding on the Board.  See 38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 14.507 (2007).  The Board remanded the Veteran's claims for a compensable rating for bilateral hearing loss disability and a TDIU due to the service-connected disabilities on appeal for further development.  The case has since been returned to the Board for further appellate action.

The Board notes that, in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claims.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims files or are irrelevant to the issues on appeal.

The issues of entitlement to a TDIU as a result of all service-connected disabilities has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to a TDIU due to the service-connected bilateral hearing loss disability, bilateral knee disability, and low back disability is addressed in the REMAND that follows the ORDER section of this decision.


FINDING OF FACT

The Veteran's service- connected bilateral hearing loss has been manifested by no worse than level II hearing acuity in the right ear and level III hearing acuity in the left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss disability are not met.  38 U.S.C.A. §1155 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further held that VA failed to demonstrate that "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n making the determinations under [section 7261(a)], the Court shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided sufficient notice in a letter mailed in February 2005.  Although this letter was sent after the initial adjudication of the claim and the Veteran has not been provided notice with respect to the effective date element of the claim, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  Moreover, as explained below, the Board has determined that an increased rating is not warranted.  Therefore, no effective date for an increased rating will be assigned.

The record also reflects that all available records pertinent to the Veteran's claim have been obtained and that he has been afforded appropriate VA examinations.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  Therefore, the Board is satisfied that VA has complied with its duty to assist the Veteran in the development of the facts pertinent to this claim.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  

Disability ratings for hearing loss disability are derived from mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

The rating schedule establishes 11 auditory hearing acuity levels based upon average puretone thresholds and speech discrimination.  See 38 C.F.R. § 4.85. 

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometric test. Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a). 

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(b). 

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on puretone threshold average.  Table VIa is used when the examiner certifies that the use of the speech discrimination test is not appropriate due to language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86.  38 C.F.R. § 4.85(c). 

"Puretone threshold average" as used in Tables VI and VIa is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz and divided by four.  This average is used in all cases (including those of § 4.86) to determine a Roman numeral designation from Tables VI and VIa. 38 C.F.R. § 4.85(d). 

Table VII, "Percentage Evaluations of Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in each ear.  The horizontal rows represent the ear having better hearing and the vertical columns represent the ear having the poorer hearing. The percentage evaluation is located at the point where the row and the column intersect.  38 C.F.R. § 4.85(e). 

Provisions for evaluating exceptional patterns of hearing impairment are as follows. 

(a) When the puretone thresholds at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately. 

(b) When the puretone thresholds are 30 decibels or less at 1000 Hertz  and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral; the numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86 

In addition, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2011).

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability.  In this regard the Board notes that where entitlement to compensation has already been established and an increase in the disability is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Veteran filed a claimed for an increased rating for his bilateral hearing loss in October 2003.

On VA audiological evaluation in August 2004, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
15
15
20
45
LEFT
25
45
55
60

The average decibel threshold was 24 on the right and 46 on the left.  Speech audiometry revealed speech recognition ability of 90 percent in the right ear and of 84 percent in the left ear.

Applying these results to the applicable criteria, under Table VI, the right ear pure tone threshold average of 24 combined with the right ear speech discrimination of 90 percent results in a Roman numeral designation of II, while the left ear pure tone threshold average of 46 when combined with the left ear speech recognition of 84 percent results in a Roman numeral designation of  II.  

On VA audiological evaluation in October 2005 pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
25
20
35
LEFT
25
50
55
60

The average decibel threshold was 24 on the right and 48 on the left.  Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 86 percent in the left ear.

Applying these results to the applicable criteria, under Table VI, the right ear pure tone threshold average of 24 combined with the right ear speech discrimination of 88 percent results in a Roman numeral designation of II, while the left ear pure tone threshold average of 48 when combined with the left ear speech recognition of 86 percent results in a Roman numeral designation of  II.  

On VA audiological evaluation in September 2009, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
20
25
40
LEFT
25
50
55
60

The average decibel threshold was 25 on the right and 48 on the left.  Speech audiometry revealed speech recognition ability of 86 percent in the right ear and of 72 percent in the left ear.

Applying these results to the applicable criteria, under Table VI, the right ear pure tone threshold average of 25 combined with the right ear speech discrimination of 86 percent results in a Roman numeral designation of II, while the left ear pure tone threshold average of 48 when combined with the left ear speech recognition of 72 percent results in a Roman numeral designation of III.  

On VA audiological evaluation in March 2011 pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
20
25
45
LEFT
20
60
60
70

The average decibel threshold was 26 on the right and 53 on the left.  Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 90 percent in the left ear.

Applying these results to the applicable criteria, under Table VI, the right ear pure tone threshold average of 26 combined with the right ear speech discrimination of 94 percent results in a Roman numeral designation of I, while the left ear pure tone threshold average of 53 when combined with the left ear speech recognition of 90 percent results in a Roman numeral designation of  II.  

The examiner noted that while the Veteran's hearing loss made him a candidate for amplification in the left ear, the overall effect of the hearing loss, with or without a hearing aid, should not constitute a disqualification for employment for those occupations in which he has worked or on his activities of daily living.

As noted above, applying the criteria for evaluating hearing loss to the findings of the August 2004 examination results in Level II in the right ear and Level II in the left ear.  The October 2005 examination results in Level II in the right ear and Level II in the left ear.  The September 2009 VA examination results in Level II in the right ear and Level III in the left ear.  The March 2011 VA examination results in Level I in the right ear and Level II in the left ear.  Based on application of the reported findings to Tables VI and VII, these findings warrant only a noncompensable rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.

The Board points out that the results of audiometric testing obtained on each evaluation do not reflect pure tone thresholds meeting the definition of an exceptional pattern of hearing impairment for either ear under 38 C.F.R. § 4.86.

The Court has held that, "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  Per the March 2011 Board remand instructions, the March 2011 VA examiner noted that while the Veteran's hearing loss made him a candidate for amplification in the left ear, the overall effect of the hearing loss, with or without a hearing aid, should not constitute a disqualification for employment for those occupations in which he has worked or on his activities of daily living.

The Board has considered the Veteran's statements.  However, the rating schedule for hearing loss is a reasonable exercise of the Secretary's rulemaking authority.  Martinak, supra.  Whereas the Veteran's hearing loss has not been shown by medical or lay evidence to be worse than that measured during audiological evaluation, the lay evidence does not support a claim for a compensable rating under the schedular criteria.

The Board also notes that the Veteran's representative, in his May 2012 Brief, contends that the March 2011 VA examination was not comprehensive as the examiner failed to consider the combined effects with living and his hearing disability.  However, the examination was conducted in accordance with VA regulations by a state-licensed audiologist included a controlled speech discrimination test (Maryland CNC).  See 38 C.F.R. § 4.85 (2011).  In addition, the examiner provided all information required for rating purposes, including an assessment of the impact of the disability on the Veteran's occupational functioning and daily life.  Therefore, the Board has found the examination report to be adequate for rating purposes.

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a compensable rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Extra-schedular Consideration

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a) (2011).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The record reflects that the manifestations of the disability, hearing impairment in each ear, are those specifically contemplated by the schedular criteria.  Accordingly, the Board has concluded that referral of this case for extra-schedular consideration is not in order.  

In sum, based on the evidence and analysis above the Board finds the criteria for compensable rating for the service-connected bilateral hearing loss are not met.  Accordingly, the claim must be denied.  


ORDER

Entitlement to a compensable disability rating for bilateral hearing loss is denied.


REMAND

The issue of entitlement to a TDIU due to the service-connected disabilities currently on appeal (bilateral hearing loss, a left knee disability, a right knee disability and a lumbosacral strain disability) was remanded for additional development by the Board in March 2011.  This remand instructed that the Veteran and his representative be requested to specify whether the claim for a TDIU is based solely on his hearing loss, back and bilateral knee disabilities or on all of his service-connected disabilities.  After this development, the RO or the AMC was to provide the Veteran with all required notice in response to the claim, undertake appropriate development to obtain any outstanding, pertinent evidence and then arrange for the Veteran to be afforded a VA examination in order to ascertain the current severity of those service-connected disabilities and their impact on the Veteran's employability.

While the Veteran was provided with a letter in March 2011, the letter did not provided all the required notice in response to the TDIU claim as the Veteran was not specifically informed of what of the elements required to establish entitlement to a TDIU based on the service-connected hearing loss, back and bilateral knee disabilities or on all of his service-connected disabilities or upon the combination of his service-connected disabilities, and of the respective duties of VA and the claimant in obtaining such evidence.

The Board is obligated by law to ensure that the originating complies with its directives.  The Court has stated that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Failure to provide notice of what evidence is needed to substantiate the claim is ordinarily prejudicial.  Overton v. Nicholson, 20 Vet. App. 427 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  Thus, the Board finds that remand is required so that the notice deficiency can be remedied prior to appellate review.

The Board parenthetically notes that in a March 2011 Report of General Information, a VA employee from the RO reported that the Veteran indicated that his claim for TDIU was based solely on his hearing loss, back and bilateral knee disabilities.

In a May 2012 Written Brief Presentation, however, the Veteran's representative claimed that the Veteran's March 2011 VA examination was inadequate as it failed to "address the combined effects of all service-connected conditions upon the Veteran's employability."  As the Veteran is now making a claim for a TDIU based on all of his service-connected disabilities, the originating agency should treat it as a new claim and respond appropriately as noted above in the Introduction.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should provide the Veteran with the appropriate form to claim entitlement to a TDIU and request him to complete and return the form.  In addition, it should inform the Veteran and his representative of the elements required to establish entitlement to a TDIU based on the service-connected hearing loss, back and bilateral knee disabilities and of the respective duties of VA and the claimant in obtaining such evidence. 

2.  The RO or the AMC should undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claim.

3.  The RO or the AMC also should undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should adjudicate the Veteran's claim for a TDIU based on the service-connected hearing loss, back and bilateral knee disabilities in light of all pertinent evidence and legal authority.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be issued a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


	           	(CONTINUED ON NEXT PAGE)


		
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


